The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 9 and 12-22 are pending in the Claim Set filed 8/13/2021.
Claims 1, 4, 9, 13 and 15-17 have been amended.
Claims 2, 3, 5-8, 10, 11, 23 and 24 are cancelled.
Claims 12, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 4, 9 and 13-20 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Claim Amendments

Withdrawn Rejections
The rejection of claims 4, 8-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.
The rejection of claims 1, 4, 8-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (cited in IDS) [Guo] in view of Sacharoff (US2004/0115271, cited in IDS) [Sacharoff], Foster et al (USP 6258341) [Foster], Loftsson et al (Cyclodextrins and their pharmaceutical applications, International Journal of Pharmaceutics 329, p.1, 2007) [Loftsson] and Pinsky (US 


New Grounds of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1, 4, 9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, (2013) 9365-9372 (cited in IDS) [Guo] in view of Sacharoff (US20040115271, cited in IDS) [Sacharoff], Donella et al (US20070212395) [Donella], Foster et al (USP 6258341, of record) [Foster], Loftsson et al (Cyclodextrins and their pharmaceutical applications, International Journal of Pharmaceutics 329, p.1, 2007, of record) [Loftsson] and Pinsky (US20090169615, of record) [Pinsky].

Regarding claims 1, 4, 9 and 13-20,
Guo teaches a composition comprising aligned fibrils comprising Type I collagen that have been vitrified. Guo teaches that the collagen fibrils preserved their native states during vitrification (Abstract; pages 9366, 9367; See entire document). Thus, Guo teaches a vitrified matrix gel that comprises Type I collagen. Guo teaches that collagen vitrigels have the advantage of being able to be standardized with straightforward manufacturing and handling procedures. (See page 9366) and can readily be rehydrated before use (p.9366 Materials and Method 
Guo differs from the claims in that the documents does teach that the composition comprising further comprises cycoldextrin, as instantly claimed.
However, Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole, cure the deficiencies. 
Sacharoff teaches a composition for application to corneal tissue comprising alpha, beta and gamma cyclodextrins ([0013-0014]; [0022-0023]) and collagen [0022] to achieve uniform hydration of corneal tissue ([0013]; See entire document), which reads on the cyclodextrin comprises alpha-cyclodextrin, and wherein the composition further comprises beta-cyclodextrin and/or gamma-cyclodextrin. (Instant Claims 1 and 9)). Alpha, beta and gamma cyclodextrins inherently (i.e., structurally) comprise a plurality of hydroxyl groups that can be chemically substituted with a different functional group or moiety. 
Donella teaches ophthamically therapeutic compositions comprising cyclodextrin, wherein the cyclodextrin is alpha-cyclodextrin (Abstract; See entire document). Particularly, Donella teaches alpha cyclodextrin is a solubilizing agent, wherein the cycldextrin, for example, alpha-cyclodextrin, enhances the solubility and/or stability of therapeutic agents and/or reduce unwanted side effects of the therapeutic agents and/or to form inclusive complexes with the therapeutic agents. Donella teaches cyclodextrin, such as, alpha-cyclodextrin, beta-cyclodextrin and/or gamma-cyclodextrin and derivatives thereof in an amount of up to about 60% (w/v), wherein cyclodextrin derivatives refer to any substituted or otherwise modified 
Foster teaches a composition comprising a mixture of a pharmaceutically-acceptable glassy matrix and at least one pharmacologically active material, e.g., analgesics, within the glassy matrix and exhibits a characteristic glass transition temperature (Tg) (Abstract; col.8, lns.5-52; See entire document). Furthermore, Foster teaches suitable glass formers for use in the composition comprise cyclodextrins, such as 2-hydroxypropyl-β-cyclodextrin and collagen (col.11, lns.24-34; col.12, lns.25-54; col.13, lns.13-21; claims 8 and 9) and collagen (col.13, lns.13-16), which makes obvious a cyclodextrin functionalized with a hydrophilic group (Instant Claim 1). Furthermore, Foster teaches a pharmaceutical composition comprising a glass former, for example, 2-hydroxypropyl-β-cyclodextrin, wherein the glass former in a range comprising up to about 99% by weight (col.15, lns.1-12). Example 15 exemplifies using a glass former (lactose, also claimed in claim 9 along with cyclodextrin) in 97.7% (col.39). Accordingly, it would have been well within the purview of one of ordinary skill in art to optimize the amount of a cyclodextrin, e.g., alpha-cyclodextrin, beta-cyclodextrin and/or gamma-cyclodextrin 
Loftsson teaches water-soluble cyclodextrin derivatives obtained by substitution of any of its hydroxyl groups, for example, 2-hydroxypropyl cyclodextrin derivative (i.e., hydroxypropyl is a hydrophilic group) of both beta- and gamma-cyclodextrins provides a dramatic increase in their aqueous solubility of cyclodextrin (Section 2.3.2. Cycodextrin derivatives, p.5, right column), making obvious b) cyclodextrins of a) comprising a plurality of hydroxyl groups chemically substituted with a different functional group or moiety and wherein the different functional group or moiety is a 
Pinsky teaches compositions and methods for administering collagen to a human subject have been developed. The collagen-containing lipid vesicles of the invention provide a delivery system for human collagen which eliminates problems associated with chemical and physical instability of the collagen as well as immune responses to non-human collagen (Abstract; See entire document). Pinsky teaches that hydroxypropyl-beta-cyclodextrins have the ability to alter the physical, chemical, and biological properties of an associated guest compound through formation of the inclusion complex. This complex enhances the solubility, stability, and bioavailability of the guest compound so that the material can be isolated and used in a controlled delivery system ([0117]; [0118]. Further, Pinsky teaches that the composition comprises anti-inflammatory agents, for example, indomethacin [0158-0164] (Instant claim 14). Further, Pinsky teaches collagen type I and collagen type III and a mixture of collagen type I and collagen type III, a collagen derivative or a combinations thereof [0099].
Accordingly, Guo, Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole, make prima facie obvious cyclodextrins, for example, alpha-cyclodextrin, comprising a plurality of hydroxyl groups chemically substituted with a different functional group 
Thus, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed to provide a composition comprising aligned fibrils of a multilayered matrix gel comprising Type I and Type III collage and cyclodextrins in view of the teachings of Guo, Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole. One skilled in the art would have been motivated to modify the composition as taught by Guo before the effective filing date of the claimed invention to comprise alpha-cyclodextrin and/or beta-cyclodextrin and/or gamma-cyclodextrin, wherein the cyclodextrins comprise a plurality of hydroxyl groups chemically substituted with a different functional group or moiety and wherein the different functional group or moiety is a hydrophilic group in view of Guo, Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole. One of ordinary skill in the art would have been motivated to do so in order to provide a composition wherein the composition is altered by present of a cyclodextrin because the cyclodextrins comprise the ability to alter the physical, chemical, and biological properties of an associated guest compound through formation of the inclusion complex, and furthermore the cyclodextrin enhances the solubility and/or stability of therapeutic agents and/or reduce 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as .


Response to Arguments
Applicants argue Claim 1 has been amended to recite that the composition comprises aligned fibrils of a multilayered vitrified matrix gel comprising: (1) Type I collagen; and (2) at least about 40 percent by weight of an alpha-cyclodextrin. None of the prior art references: Guo, Sacharoff, Foster, Loftsson and Pinsky, as a whole, discloses a composition and as such.

Applicant’s arguments have been fully considered but they are not persuasive, because generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) & MPEP 2144.05. Furthermore, it would have been customary for an artisan of ordinary skill to determine the optimal amount of a glass former, e.g., alpha-cyclodextrin, in order to best achieve a desired results. Moreover, as discussed above, Foster teaches providing a composition comprising a glass former, wherein the glass former is present in the composition is present in about 97% by weight. Nonetheless, it would have least about 40 percent by weight of an alpha-cyclodextrin to provide enhanced solubility, stability and bioavailability of collagen and a bioactive agent while having a reasonable expectation of success in view of the taechings of Guo, Sacharoff, Donella, Foster, Loftsson and Pinsky, as a whole, absence evidence to the contrary. Furthermore, Moreover, the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine the optimum amount of a cyclodextrin to best achieve a desired result. 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Applicant is reminded that obviousness does not require absolute predictability, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).


Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626